Citation Nr: 0811699	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for right femoral 
neuropathy as a result of cardiac catherization in September 
2003 and subsequent treatment to repair a resulting right 
femoral pseudoaneurysm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in April 2005 and October 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The veteran had significant health problems following his 
September 2003 cardiac catherization.  He signed a consent 
form for that surgery on September 16, 2003.  This form, of 
record, did not specifically list right femoral artery 
pseudoaneurysm (dilatation or tortuosity of a vessel, giving 
the appearance of an aneurysm (Dorland's Medical Dictionary)) 
as a possible consequence of the surgery but did list 'blood 
clot' (a coagulum formed of blood either in or out of the 
body (Dorland's Medical Dictionary)).  He underwent cardiac 
catherization September 17, 2003.  He was transferred to the 
critical care unit where he developed a large hematoma on the 
right thigh and went into a hypotensive episode.  He also 
went into acute renal failure.  He underwent repair of the 
pseudoaneurysm by a vascular surgeon.  The second consent 
form of record, signed September 20, 2003, is for that 
operation entitled, right femoral pseudoaneurysm repair.  
Subsequent VA records include an April 2006 primary care note 
reflecting that the surgery left the veteran with permanent 
damage to the leg muscle making it impossible for him to 
kneel or be on his feet for any length of time.  In November 
2006, range of motion of the right thigh to knee was 
decreased and the right thigh was observed to be weaker due 
to the injury.  However, treatment records dated in 2006 show 
the extremities with no edema or cyanosis, and also reflect 
that the veteran was exercising on the treadmill.  

Relevant issues in this matter include but are not limited to 
whether there is a residual disability and whether 
complications arising from the veteran's cardiac 
catherization were reasonably foreseeable.  The Board notes 
that 38 C.F.R. § 17.32 describes informed consent for VA 
medical treatment purposes.  The available evidence of record 
includes the two aforementioned consent forms signed by the 
veteran, but femoral artery pseudoaneurysm and resulting 
neuropathy is not listed as a known risk of cardiac 
catherization.  Neuropathy is not specifically listed as a 
risk of the artery repair.  Although a VA medical opinion in 
December 2003 does briefly mention the surgery and events 
surrounding the catherization, no opinion was provided as to 
whether there is any additional disability arising from the 
surgery, or, whether any of the complications of the surgery 
was or was not reasonably foreseeable.  It did not address 
whether there was actual causation of additional disability 
due to the surgery.  Therefore, additional development is 
required.

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 
3.361(d).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain all VA medical records concerning 
the September 2003 surgeries and any 
informed consent documents associated 
with the veteran's September 2003 
surgeries.  These records are to include, 
but are not limited to:  physician's 
notes, nursing notes, laboratory reports, 
medication reports, medical 
consultations, radiology reports, and 
operative reports.

2.  The veteran should be scheduled for a 
VA examination by a neurologist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the veteran 
has any present disabilities of the right 
lower extremity as a result of the 
September 2003 VA cardiac catherization 
and/or the right femoral pseudoaneurysm 
repair surgery which followed.  If any 
additional disability was incurred, the 
examiner should address whether the 
proximate cause of an additional 
disability was an event not reasonably 
foreseeable based on what a reasonable 
health care provider would have foreseen.  
If there was additional disability, the 
examiner should address whether the risk 
of that event was the type of risk that a 
reasonable health care provider would 
have disclosed in connection with the 
informed consent procedures.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



